                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                                 8:18CR269
                       Plaintiff,
                                                PRELIMINARY ORDER OF FORFEITURE
         vs.

     DANIEL CERNA, SR.,

                       Defendant.


        This matter is before the Court upon the United States of America=s Motion for

Preliminary Order of Forfeiture (Filing No. 73). The Court reviews the record in this case

and, being duly advised in the premises, finds as follows:

1.      On May 21, 2021 the Court held a hearing where defendant Cerna entered a plea

of guilty to Count One of the Indictment, which charged defendant with possession with

intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1).

(Filing No. 70).

2.      The Forfeiture Allegation of the Indictment alleged that $4,251.00 U.S. currency,

found in a bedroom, inside a wallet (containing defendant Cerna’s ID) on top of a bed with

.62 grams of methamphetamine, was used or intended to be used to facilitate the offense

of possession to distribute the methamphetamine. (Filing No. 1).

3.      At the plea hearing defendant said that he was not making a claim to the money.

4.      Defendant’s interest in the currency is subject to forfeiture to the United States.

5.      The United States is entitled to possession of the currency. 21 U.S.C. § 853.

6.      The Motion for Preliminary Order of Forfeiture should be granted.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:
      A. The Motion for Preliminary Order of Forfeiture is hereby granted.

      B. Defendant’s interest in the currency is hereby forfeited to the United States. 21

      U.S.C. § 853(n)(1).

      C. The United States is hereby authorized to seize the currency.

      D. The United States shall hold the currency in its secure custody and control.

      E. Pursuant to 21 U.S.C. §853(n)(1), the United States shall publish notice of this

      Preliminary Order of Forfeiture for at least thirty consecutive days on an official

      internet government forfeiture site, www.forfeiture.gov. The United States may

      also, to the extent practicable, provide direct written notice to any person known to

      have an interest in the currency.

      F. Pursuant to 21 U.S.C. § 853(n)(2), notice shall provide that any person, other

      than defendant, having or claiming a legal interest in the currency must file a

      petition with this Court within thirty days of the final publication of notice or of

      receipt of actual notice, whichever is earlier.

      G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

      penalty of perjury and set forth the nature and extent of the petitioner=s right, title

      or interest in the subject currency and any additional facts supporting the

      petitioner=s claim and the relief sought.

      H. Upon adjudication of all third-party interests, this Court will enter a Final Order

      of Forfeiture addressing all interests. 21 U.S.C.§ 853(n).

ORDERED this 25th day of May, 2021.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge

                                             2
